Kupferman, J. P.,
concurs in a memorandum as follows: I concur on constraint of Gager v White (78 AD2d 617) and see discussion in the New York Law Journal of October 24,1980 (p 1, col 2) and letter to the editor by Richard H. Bliss in the New York Law Journal of October 30, 1980 (p 2, col 6). See the illuminating discussion in New York State Law Digest by Professor David D. Siegel (No. 248, Aug., 1980, p 3, col 1), “Federal Judge, Holding Savchuk Not Retroactive, Certifies Issue to Second Circuit.”